Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2018

The Court of Appeals hereby passes the following order:

A19E0005. MULLIKIN v. THE STATE.

      On August 15, 2018, Keith Mullikin filed an emergency motion seeking an
extension of time to file an application for discretionary appeal from the trial court’s
July 13, 2018 order revoking his probation. However, because his motion is untimely,
this Court lacks jurisdiction to consider it.
       To be valid, an application for discretionary appeal must be filed within 30
days after the entry of the appealable order, and this Court lacks jurisdiction to
consider an untimely application. See OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582 (420 SE2d 393) (1992). Although a party may request an extension of time for
filing a discretionary application, the motion must be made on or before the
application’s due date. See Court of Appeals Rule 31 (g).
      Although Mullikin initially attempted to file his emergency motion on August
7, 2018, the filing was returned for failure to include a file stamped copy of the order
he was appealing and a proper certificate of service as required by Court of Appeals
Rule 40 (b). Accordingly, this Court lacks jurisdiction to review this motion, which
is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/16/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.